Citation Nr: 0117926	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1958 to 
March 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The RO also certified as on appeal to the Board, the issue of 
entitlement to a compensable evaluation for postoperative 
bilateral inguinal hernia.  As the appellant's representative 
pointed out in its June 2001 Informal Hearing Presentation, 
however, the appellant failed to perfect his appeal of that 
issue by timely filing a substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  Therefore, that issue will not be 
discussed in this decision.


FINDING OF FACT

The appellant's low back disability is manifested by muscle 
spasm and pain, which severely limit the motion of his lumbar 
spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and not in excess 
thereof, for the service-connected low back disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5285, 5289, 5292, 5293, 5295 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

At a February 1998 VA spine examination, the appellant 
reported that he had injured his back in service in 1962.  He 
stated that, since that episode, his back trouble had 
gradually worsened.  He reported trouble stooping, bending, 
and lifting.  He stated that he took three aspirin daily and 
occasionally took Bufferin.  He complained of a constant deep 
aching pain with radiation into his left thigh.  He stated 
that his feet frequently went to sleep while he was seated.  
He also complained of difficulty standing secondary to back 
pain.  He alleged weakness, stiffness, fatigability, and lack 
of endurance.  He stated that his back frequently went out, 
causing him to fall to the floor.  He stated that his back 
disability flared if he tried to lift approximately 50 
pounds.  He stated that when he experienced flare-ups, he was 
incapacitated for approximately three days.  He did not use 
an assistive device for walking.  The examiner assessed the 
appellant as having a light residual functional capacity.  
The appellant's gait and station were normal.  Heel and toe 
walk was satisfactory.  He was able to squat and arise.  The 
examiner noted mild bilateral lumbar paraspinal muscle spasm 
and tenderness.  Tenderness was also noted over the bony 
portion of the lumbar spine.  The straight leg raising test 
caused low back pain at 70 degrees on the left side and 85 
degrees on the right side.  There were no lower extremity 
motor deficits.  Deep tendon reflexes were 1+ at the knees 
and both ankles.  He had no lower extremity sensory deficits.  
He had no postural abnormalities nor fixed deformities.  
There were no neurological abnormalities.  The appellant was 
able to flex his lumbar spine to 85 degrees, extend it to 30 
degrees, flex laterally to 30 degrees bilaterally, and rotate 
to 30 degrees bilaterally.  The examiner diagnosed chronic 
lumbosacral strain and degenerative joint disease of the 
lumbosacral spine.  On X-ray examination, the spine showed 
adequate alignment.  The spine showed mild osteoarthritic 
changes at the end-plates and in the facets.  The impression 
was mildly osteoarthritic spine.

At an April 1998 Social Security Administration disability 
determination examination, the appellant reported that he had 
injured his back in service in 1964.  He complained of 
throbbing left hip and leg pain.  The appellant reported 
tenderness in his lumbar spine and left hip.  He reported 
mild numbness, but the numbness was not localized.  The 
appellant had normal motion of his lumbar spine except for 
pain in the lumbar spine at 30 degrees of flexion.  There was 
muscle spasm in his lower back at L3-L5.  X-ray examination 
of the lumbosacral spine was within normal limits with normal 
joint spaces.  The examiner diagnosed suspect fibromyalgia.

At a May 1998 VA spine examination, the appellant reported 
that he injured his back in service in 1962.  He stated that, 
since that episode, his back trouble had gradually worsened.  
He stated that he took aspirin and Tylenol for pain.  He 
complained of a constant, deep, aching, throbbing pain with 
radiation into his left thigh.  He stated that his feet 
frequently went to sleep while he was seated.  He complained 
of difficulty with prolonged sitting, walking, and standing.  
He stated that he used a cane for walking on uneven terrain.  
He stated that his back was weak and stiff and fatigued 
easily.  He stated that he frequently fell to the floor 
because his back gave out.  He stated that his back 
disability flared if he tried to lift approximately 50 
pounds.  He stated that when he experienced flare-ups, he was 
incapacitated for approximately three days.  The examiner 
assessed the appellant as having a light residual functional 
capacity because of pain.  The appellant's gait and station 
were normal.  Heel and toe walk was satisfactory.  He was 
able to squat and get up.  The examiner noted bilateral 
lumbar paraspinal muscle spasm and tenderness.  The straight 
leg raising test caused low back pain at 40 to 45 degrees.  
There were no lower extremity motor deficits.  Deep tendon 
reflexes were 1+ at the knees and both ankles.  He had no 
lower extremity sensory deficits.  He had no postural 
abnormalities and no fixed deformities.  There were no 
neurological abnormalities.  The appellant was able to flex 
his lumbar spine to 85 degrees, extend it to 30 degrees, flex 
laterally to 30 degrees bilaterally, and rotate to 30 degrees 
bilaterally.  The examiner noted that X-ray examination in 
February 1998 showed mild degenerative joint disease and that 
additional X-ray examination was contraindicated.  The 
examiner diagnosed chronic lumbosacral strain and 
degenerative joint disease of the lumbosacral spine.  

In his July 1998 substantive appeal, the appellant stated 
that although the range of motion shown on VA examination was 
correct, the movements caused severe pain.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The appellant was notified of the 
symptomatology necessary for a higher disability evaluation, 
and the RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. §§ 3.102, 4.3 (2000).

Regarding musculoskeletal disabilities, such as the 
appellant's low back disability, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2000).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 202; see also 
Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

The appellant's service-connected low back disability is 
currently evaluated under Diagnostic Code 5295, for 
lumbosacral strain.  Under this Code, a 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The highest disability rating under this Code, a 
40 percent disability rating, is warranted for symptoms of a 
severe sacro-iliac injury and weakness with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of these symptoms with 
abnormal mobility on forced motion.  The appellant has shown 
muscle spasms and pain on motion; however, the appellant does 
not meet the criteria for a 40 percent disability rating 
under Diagnostic Code 5295.  The appellant has shown a 
positive straight leg raising test and limitation of forward 
bending but does not have listing of the spine, loss of 
lateral motion, or narrowing or irregularity of the joint 
spaces, and the appellant does not have abnormal mobility on 
forced motion.  Accordingly, the Board concludes that the 
criteria for a disability rating in excess of 20 percent 
under Diagnostic Code 5295 have not been met in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

However, the appellant does have limitation of motion of the 
lumbar spine; therefore, the Board must consider whether a 
higher disability evaluation is available under Diagnostic 
Code 5292.  Diagnostic Code 5292 provides a 20 percent 
disability rating for moderate limitation of motion.  In 
order to obtain a 40 percent disability rating, the highest 
available under Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine must be shown.  Although the 
appellant was able to flex forward to 85 degrees at both 
recent VA examinations, at the Social Security Administration 
examination in April 1998, lumbosacral pain was noted at 
flexion forward to 30 degrees.  Further, the VA examiner 
explained that, because of pain, the appellant had only a 
light residual function capacity.  Forward flexion to 30 
degrees is less than one-third of the expected ranged of 
motion for the lumbar spine.  Based on this range of motion, 
the Board finds that, with consideration of the benefit of 
the doubt doctrine of 38 C.F.R. § 4.3, the appellant has 
severe limitation of motion of his lumbar spine and is 
entitled to a 40 percent disability rating therefor.  
Accordingly, the Board concludes that the criteria for a 40 
percent disability rating under Diagnostic Code 5292 have 
been met in this case.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
as to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain.  Although the appellant has pain in his 
lumbar spine, the Board has assessed the appellant's range of 
motion based upon the point at which pain on motion began.  
The Board finds that a 40 percent disability rating considers 
the appellant's functional loss, pain, and weakness resulting 
from his low back disability.  Section 4.14 of title 38, Code 
of Federal Regulations, states that the evaluation of the 
same disability or manifestation under various diagnoses is 
to be avoided, 38 C.F.R. § 4.14 (2000); however, 
consideration has been given to other potentially applicable 
diagnostic codes that provide for a rating in excess of 40 
percent.  The Board notes that the record does not reflect 
ankylosis of the spine for evaluation pursuant to Diagnostic 
Code 5289, residuals of a fractured vertebra consisting of 
demonstrable deformity of a vertebral body for evaluation 
pursuant to Diagnostic Code 5285, or neurologic symptoms 
consistent with intervertebral disc syndrome for evaluation 
pursuant to Diagnostic Code 5293.  Because the medical 
evidence does not show that these diagnostic codes would be 
more appropriate to the appellant's disability, an increased 
rating is not warranted under any of them.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5293 (2000).  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).  The Board 
notes first that the schedular evaluations for the disability 
in this case are not inadequate.  Higher ratings are provided 
for impairment due to low back disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any periods of hospitalization for 
his service-connected low back disability.  It is undisputed 
that the appellant's service-connected disability has an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2000).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a 40 percent disability rating, and no more, 
for a low back disability is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 


